  Case: 1:19-cv-01696-PAB Doc #: 34 Filed: 08/31/20 1 of 2. PageID #: 276




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 SAVON THOMAS et al.,                              Case No. 1:19-cv-01696 (Lead Case)

                                Plaintiffs,
                -vs-
                                                   JUDGE PAMELA A. BARKER

 AMAZON.COM SERVICES, INC. et al,
                                                   STATUS CONFERENCE
                                Defendants.        ORDER


       A telephonic status conference with lead counsel is set for October 1, 2020 at 2:30 p.m.

Counsel shall confer within five (5) business days of the scheduled conference to discuss outstanding

issues and respective positions as to settlement. Counsel shall provide to the Court within three (3)

business days of the conference, a joint Status Report or confidential individual Status Reports

describing the status of discovery, settlement positions, and issues to be addressed. The Status Reports

need not be filed, but may be delivered via email to Barker_Chambers@ohnd.uscourts.gov

       Any requests to reschedule the Status Conference and/or excuse the in-person attendance of

lead counsel must be set forth in a written motion. Such motion must be filed no less than seven (7)

days prior to the Status Conference, absent extenuating circumstances. With regard to a motion to

reschedule the Status Conference, the moving party (or parties, if it is a joint motion) must confer

with opposing counsel and propose no less than three (3) alternative dates that are agreeable to all

participants. Any request not complying with the above provisions will be denied. The Court will

not entertain telephone calls or emails requesting that the Status Conference be rescheduled or that

lead counsel be excused.
  Case: 1:19-cv-01696-PAB Doc #: 34 Filed: 08/31/20 2 of 2. PageID #: 277




      IT IS SO ORDERED.


                                             s/ Pamela A. Barker
                                             PAMELA A. BARKER
Date: August 31, 2020                               U. S. DISTRICT JUDGE




                                         2
